Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered. 

Status of Claims
Claims 1, 3-5, 7-12, 15-21, 23 and 24 are pending in the application
Amendments to claims 1, 8, 16, 17, 20, 21, 23 have been entered.
Claims 2, 6, 13, 14 and 22 have been cancelled.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are moot in light of the newly made rejection in view of DiBattista (6,549,026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-5, 7-9, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (Previously cited by Examiner 2010/0264949) in view of Eldridge (Previously cited by Examiner 2006/0255814) in further view of DiBattista (6,549,026 newly cited by examiner).
Regarding claim 1, Hobbs teaches a test system (Fig 8) comprising:
a test head (812);
a probe card assembly (700) connected to the test head (Fig 8, [0037]), the probe card assembly comprising:
a probe card (201, 710) having electrical contacts;
a stiffener (702) connected to the probe card to impart rigidity to the probe card (see [0032]); and
a heater (110, 720) to heat at least the stiffener (see [0019, 0041-0042]) the heater being above the probe card (Fig 7c where 720 is above 710) and on the probe card (Fig 7c where 700 is one fixed unit and 720 is attached to 710 via 708);
a first temperature sensor on the probe card (temperature sensing devices [0046]) to detect a temperature of the probe card (see [0046]); and
a second temperature sensor (720 including a temperature sensing device may be on multiple structures [0046]) on the stiffener to detect a temperature of the stiffener (see [0046])
 a prober (820) to move a device under test into contact with the electrical contacts of the probe card assembly (see [0083])
a controller configured to control the heater to control the temperature of the stiffener based on the temperature of the probe card (see [0041-0042] where control of thermal strain of the stiffener 708 and probe card 710 by applying heat is directly based on temperature of both).

Eldridge however teaches a similar test system (Fig 6) including wherein the stiffener (202) and the probe card (222) have different coefficients of thermal expansion (see [0073] where 202 is higher than 222).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test system of Hobbs to include the different coefficients of thermal expansion to better account for gradients in temperature thereby resulting in even expansion between layers and more accurate contacting. 
Hobbs in view of Eldridge does not explicitly teach wherein the controller is configured to control the heat using a control signal generated based on a size of the prober and a shape of the prober.
DiBattista however teaches a similar test system (Fig 2B) wherein the controller is configured to control the heat (temp control system 140) using a control signal generated (Fig 10A, 134) based on a size of the prober and a shape of the prober (Col 6 lines 34-36. Because the temperature of the probe apparatus is necessarily a factor of its size and shape, the feedback control signals are also necessarily based on the size and shape. )
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Hobbs in view of Eldridge to include the control of DiBattista in order to better compensate for thermally induced \es in the probe card resulting in more controllable probe position and thereby more accurate testing.

Regarding claim 3, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches wherein the heater is configured to impart enough heat to the 

Regarding claim 4, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches wherein the heater is in contact with the stiffener (see [0046]).

Regarding claim 5, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches wherein the heater is mounted inside the stiffener (see [0046]).

Regarding claim 7, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches wherein the heater comprises a resistive heater (see [0019]).

Regarding claim 8, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches further comprising: wherein the controller (802) is configured to receive, from the first temperature sensor, information representing the temperature of the probe card, and to output the control signal to control the heater based, in part, on the information in order to heat the stiffener (see [0040-0041, 0046]).

Regarding claim 9, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 8, and Eldridge further teaches wherein the control signal is based also on one or more of the following factors: a modulus of the stiffener, a thickness of the stiffener, a coefficient of thermal expansion of the stiffener (see [0073]), a Poisson's ratio of the stiffener, a diameter of an interface of the prober, a modulus of the probe card, a thickness of the probe card, or a Poisson's ratio of the probe card. 

Regarding claim 12, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 8, and Hobbs further teaches wherein the first temperature sensor comprises one of a thermocouple, a thermistor, or a resistive temperature detector (see [0019]).

Regarding claim 16, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches comprising: wherein the controller is configured to receive, from the temperature sensor, information representing the temperature of the probe card assembly (see [0040]), and to output the control signal (via 804) to control the heater based, in part, on the information so that temperature and heat flow associated with the probe card assembly remain substantially constant for a period of time (see [0041, 0046]).

Regarding claim 17, Hobbs teaches a method (Fig 7A-C and [0040-0046]) comprising:
detecting a temperature (722, [0046]) of a probe card (710) using a first temperature sensor on the probe card (see [0046] temperature sensing devices) in a probe card assembly (Fig 7), the probe card assembly comprising:
the probe card, the probe card having electrical contacts (712), a stiffener (702) that is connected to the probe card to impart rigidity to the probe card (see [0032]), and 
a heater (720) to heat at least the stiffener (see [0046]), the heater being above the probe card (shown in Fig 7c) and on the probe card (Fig 7c where 700 is one fixed unit and 720 is attached to 710 via 708 ); 
detecting a temperature of the stiffener (see [0046]) using a second temperature sensor on the stiffener (see [0046] temperature sensing devices also on 702); and 

Hobbs does not explicitly teach wherein the stiffener and the probe card have different coefficients of thermal expansion.
Eldridge however teaches a similar test system (Fig 6) including wherein the stiffener (202) and the probe card (222) have different coefficients of thermal expansion (see [0073] where 202 is higher than 222).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test method of Hobbs to include the different coefficients of thermal expansion to better account for gradients in temperature thereby resulting in even expansion between layers and more accurate contacting. 
Hobbs in view of Eldridge does not explicitly teach wherein the controller is configured to control the heat using a control signal based on a size and shape of the prober.
DiBattista however teaches a similar test method (Fig 2B and Col 6 lines 22-67) wherein the controller is configured to control the heat (temp control system 140) using a control signal generated (Fig 10A, 134) based on a size of the prober and a shape of the prober (Col 6 lines 34-36. Because the temperature of the probe apparatus is necessarily a factor of its size and shape, the feedback control signals are also necessarily based on the size and shape. )
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Hobbs in view of Eldridge to include the control of DiBattista in order to better compensate for thermally induced changes in the probe card resulting in more controllable probe position and thereby more accurate testing.




Regarding claim 19, Hobbs in view of Eldridge in view of DiBattista teaches the method of claim 16, and Eldridge further teaches comprising outputting a control signal to control the heater, the control signal being based on the temperature detected and also on one or more of the following factors: a modulus of the stiffener, a thickness of the stiffener, a shape of the stiffener (see [0074]), a coefficient of thermal expansion of the stiffener (see [0073]), and a Poisson's ratio of the stiffener, and a diameter of an interface of the prober, a modulus of the probe card, a thickness of the probe card, or a Poisson's ratio of the probe card.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Eldridge in view of DiBattista in view of Wall (Previously cited by Examiner 2003/0217558).
Regarding claim 10, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 8, but does not explicitly teach wherein the control signal comprises a pulse-width modulated PWM control signal.
Wall however teaches a similar test system (Fig 1) including wherein the control signal (see [0039] PWM signal) comprises a pulse-width modulated PWM control signal.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Hobbs in view of Eldridge in view of DiBattista to include the PWM control signal of Wall in order to more accurately maintain the desired temperature. 

.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Eldridge in view of DiBattista in view of Itakura ‘313 (Previously cited by Examiner 2007/0082313).
Regarding claim 15, Hobbs in view of Eldridge in view of DiBattista teaches the test system of claim 1, and Hobbs further teaches wherein the heater is configured to heat the stiffener to limit thermal strain and maintain alignment of the probe apparatus (see [0041]) but does not explicitly teach limiting deflection of the probe card to within a predefined amount.
Itakura ‘313 however teaches a similar test system (Fig 3) including wherein deflection may be caused by a difference in thermal expansion when heated (see [0021-0022]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Hobbs in view of Eldridge in view of DiBattista to further negate the effects of thermal expansion resulting in more consistent alignment between probing structure layers. 

Claims 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Eldridge in view of McFarland in view of DiBattista in view of Mok.
Regarding claim 21, Hobbs teaches a method (Fig 7A-C and [0040-0046]) comprising: 
detecting a temperature (by 722) of a probe card assembly (Fig 7) using a first temperature sensor and a second temperature sensor (see [0046] temperature sensing devices), the probe card assembly comprising: 
a probe card (710) having electrical contacts (712), the first temperature sensor being on the probe card (see [0046]) 

a heater (720) to heat at least the stiffener, the heater being above the probe card (Fig 7c 720 above 710) and mounted on the probe card (Fig 7c where 700 is one fixed unit and 720 is attached to 710 via 708); and 
controlling the heater to impart heat to the stiffener based on the temperature of the probe card over a range of test temperatures (see [0040-0042]).
Hobbs does not explicitly teach wherein the stiffener and the probe card have different coefficients of thermal expansion.
Eldridge however teaches a similar test system (Fig 6) including wherein the stiffener (202) and the probe card (222) have different coefficients of thermal expansion (see [0073] where 202 is higher than 222).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test method of Hobbs to include the different coefficients of thermal expansion to better account for gradients in temperature thereby resulting in even expansion between layers and more accurate contacting. 
Hobbs in view of Eldridge does not explicitly teach wherein the controller is configured to control the heat using a control signal generated based on a size of the prober and a shape of the prober.
DiBattista however teaches a similar test system (Fig 2B) wherein the controller is configured to control the heat (temp control system 140) using a control signal generated (Fig 10A, 134) based on a size of the prober and a shape of the prober (Col 6 lines 34-36. Because the temperature of the probe apparatus is necessarily a factor of its size and shape, the feedback control signals are also necessarily based on the size and shape. )

Hobbs in view of Eldridge in view of DiBattista does not explicitly teach soaking the probe card assembly in hot air until a temperature of the probe card assembly reaches a specified temperature and remains at the specified temperature for a specified period of time.
Mok however teaches a similar test method (see Fig 16) including soaking the probe card assembly in hot air until a temperature of the probe card assembly reaches a specified temperature (desired temperature , [0092]) and remains at the specified temperature for a specified period of time (see [0092] desired length of time).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test method of Hobbs in view of Eldridge in view of DiBattista to include the specific soaking of Mok in order to better control the temperature of each element resulting in less variation in soaking and more consistent test results. 

Regarding claim 24, Hobbs in view of Eldridge in view of DiBattista in view of Mok teaches the method of claim 21, and Eldridge further teaches wherein controlling the heater is based also one or more of the following factors: a modulus of the stiffener, a thickness of the stiffener (Fig 6 shown with a thickness in the direction of the temperature gradient) a coefficient of thermal expansion of the stiffener (see [0073]) a Poisson’s ratio of the stiffener, a modulus of the probe card, a thickness of the probe card (Fig 6 shown with a thickness in the direction of the temperature gradient) a Poisson's ratio of the probe card, or a temperature of the probe card (see [0073])

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Eldridge in view of DiBattista in view of Wall.
Regarding claim 20, Hobbs in view of Eldridge in view of DiBattista teaches the method of claim 16 including Hobbs teaching detecting the temperature of the probe card or the temperature of the stiffener (see [0046]), but does not explicitly teach wherein the control signal comprises a pulse-width modulated (PWM) control signal to the heater, and wherein a duty cycle of the PWM control signal is based, at least in part, on the detected temperature.
Wall however teaches a similar test method (Fig 1) including wherein the control signal (see [0039] PWM signal) comprises a pulse-width modulated PWM control signal, and wherein a duty cycle of the PWM control signal is based, at least in part on the temperature detected (see [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Hobbs in view of Eldridge in view of DiBattista to include the PWM control signal of Wall in order to more accurately maintain the desired temperature. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Eldridge in view of DiBattista in view of Mok in view of Wall.
Regarding claim 23, Hobbs in view of Eldridge in view of DiBattista in view of Mok teaches the method of claim 21 including Hobbs teaching detecting the temperature of the probe card or the temperature of the stiffener (see [0046]), but does not explicitly teach wherein the control signal comprises a pulse-width modulated (PWM) control signal to the heater, and wherein a duty cycle of the PWM control signal is based, at least in part, on the detected temperature.
Wall however teaches a similar test method (Fig 1) including wherein the control signal (see [0039] PWM signal) comprises a pulse-width modulated PWM control signal, and wherein a duty cycle of the PWM control signal is based, at least in part on the temperature detected (see [0039]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867